Exhibit 10.1
 
 
 
VOTING AGREEMENT


THIS VOTING AGREEMENT (“Agreement”) is made and entered into as of October 26,
2015, by and among GERMAN AMERICAN BANCORP, INC., an Indiana corporation
(“German American”), and the undersigned securityholder(s) (each, the
“Securityholder,” which term is used to describe all undersigned securityholders
together if more than one) of River Valley Bancorp, an Indiana corporation, that
is not a party to this Agreement (the “Company”).  All capitalized terms herein
not otherwise defined shall have the meaning ascribed to them in the “Merger
Agreement” (as defined below).


Recitals


WHEREAS, pursuant to that certain Agreement and Plan of Reorganization of even
date herewith (the “Merger Agreement”), by and among German American, the
Company, and their respective banking subsidiaries, the Company (a) will merge
(the “Merger”) into German American, with German American continuing as the
surviving corporation and all of the outstanding common stock, without par
value, of the Company (“Company Stock”) being exchanged for common stock,
without par value, of German American and a cash payment and (b) all of the
outstanding stock options to purchase Company Stock (“Purchase Rights”) being
cancelled for a cash payment (the merger and the cancellation of Purchase Rights
being sometimes referred to in this Agreement as the “Transaction”);


WHEREAS, the Securityholder is the beneficial owner of, or exercises control and
direction over, the number of issued and outstanding shares of Company Stock,
and a number of issued and outstanding Purchase Rights, as set forth on Exhibit
A attached hereto;


WHEREAS, the Securityholder has had a fair opportunity to review the Merger
Agreement and to consult with legal, tax, financial and other advisers of the
Securityholder’s choosing to the extent such Securityholder has desired to have
such consultation(s); and


WHEREAS, as a material inducement for German American to enter into the Merger
Agreement with the Company and thereby provide the benefits of the Transaction
to the Securityholder, the Securityholder is willing (among other terms and
conditions set forth in this Agreement) to (i) in accordance with the terms
hereof, not transfer or otherwise dispose of any of such Securityholder’s shares
of Company Stock or Purchase Rights, or any and all other shares or securities
of the Company issued, issuable, exchanged or exchangeable, in respect of any
Company Stock or Purchase Rights (the “Securities”) until the Securityholder’s
shares are voted with respect to the Merger and the Articles of Amendment (as
hereafter defined) and (ii) vote or use best efforts to cause to be voted
Company Stock as set forth herein.


Agreement


NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, each Securityholder (and if more than
one signatory exists for the Securityholder, all such signatories, jointly and
severally) agrees with German American as follows:



--------------------------------------------------------------------------------





1.            Transfer and Encumbrance.  The Securityholder agrees that the
Securityholder will not take or permit any action to, directly or indirectly,
(i) transfer, sell, assign, give, pledge (excluding any pledges already in
effect to commercial lenders that secure the repayment of money borrowed),
exchange, or otherwise dispose of or encumber the Securities (except as may be
specifically required by court order, in which case the Securityholder shall
give German American prior written notice and any such transferee shall agree to
be bound by the terms and conditions of this Agreement) prior to the “Expiration
Date” (as defined below), or to make any offer or agreement relating thereto, at
any time prior to the Expiration Date; (ii) deposit any of the Securities into a
voting trust or enter into a voting agreement or arrangement with respect to
such Securities or grant any proxy or power of attorney with respect thereto, in
each case, in a manner that conflicts or may conflict with the Securityholder’s
obligations hereunder; or (iii) enter into any contract, option or other
arrangement or undertaking with respect to the direct or indirect sale,
assignment, transfer, exchange or other disposition of or transfer of any
interest in or the voting of any of the Securities, in each case, in a manner
that conflicts or may conflict with the Securityholder’s obligations hereunder.
As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) June 30, 2016, (ii) the date which is the day following the shareholder
meeting at which the Merger and the Articles of Amendment are approved by River
Valley Bancorp shareholders, or (iii) the date the Board decides not to
recommend or withdraws its recommendation of the Merger or the Articles of
Amendment without a breach of Sections 4.01(d), 4.01(e) or 4.03(a), or clause
(b) of Section 7.08 of the Merger Agreement.
2.            Agreement to Vote. Prior to the Expiration Date, at every meeting
of the shareholders of the Company called with respect to any of the following,
and at every adjournment thereof, and on every action or approval by written
consent of the shareholders of the Company with respect to any of the following,
the Securityholder agrees to vote (or cause to be voted) the shares of Company
Stock owned of record directly by such Securityholder or jointly with
Securityholder’s spouse, as to which such Securityholder or his spouse has
voting rights, and, to the full extent legally permitted, cause holders of
record of other shares of Company Stock over which the Securityholder has the
sole or shared power to vote (or to direct the vote) to vote:  (i) in favor of
approval of the Transaction, the Merger Agreement and the transactions
contemplated thereby and any matter that could reasonably be expected to
facilitate the Transaction; (ii) in favor of any alternative structure as may be
agreed upon by German American and the Company to effect the Transaction;
provided that such alternative structure is on terms in the aggregate no less
favorable to the Securityholder from a financial point of view than the terms of
the Transaction set forth in the Merger Agreement (including, without
limitation, with respect to the consideration to be received by the
Securityholder); (iii) against the consummation of any proposal looking toward
the acquisition of control of the Company by any party not affiliated with
German American, or any action, proposal, agreement or transaction (other than
the Transaction, the Merger Agreement or the transactions contemplated thereby)
that in any such case would result in a breach of any covenant, representation
or warranty or any other obligation or agreement of the Company under the Merger
Agreement, and (iv) in favor of the amendment of the Articles of Incorporation
of the Company as contemplated by the Merger Agreement (the “Articles of
Amendment”).  This Agreement is intended to bind the Securityholder as a
shareholder of the Company only with respect to the specific matters set forth
herein.  Notwithstanding the foregoing, nothing in this Agreement shall limit or
restrict the


2

--------------------------------------------------------------------------------





Securityholder from voting in his, her or its sole discretion on any matter
other than those matters referred to in this Agreement.




3.            No Opposition.  Prior to the Expiration Date, the Securityholder
agrees not to take, or cause to be taken, any action in the Securityholder’s
capacity as a holder of Securities of the Company that would, or would be
reasonably likely to, have the purpose or effect of preventing the consummation
of the Transaction and the transactions contemplated by the Merger Agreement. 
Prior to the Expiration Date, the Securityholder agrees to take, or cause to be
taken in its capacity as a holder of Securities of the Company, all actions
necessary to effect the Transaction and the transactions contemplated by the
Merger Agreement.
4.            New Securities.  The Securityholder hereby agrees that any shares
of the capital stock or other securities of the Company that the Securityholder
purchases or with respect to which the Securityholder otherwise acquires a right
to acquire or other beneficial ownership (as such concept of beneficial
ownership is interpreted for purposes of the beneficial ownership disclosure
provisions of Section 13(d) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission adopted
thereunder) after the date of this Agreement and prior to the Expiration Date
(the “New Securities”), and any and all other shares or securities of the
Company issued, issuable, exchanged or exchangeable in respect of any New
Securities, shall become subject to the terms and conditions of this Agreement
to the same extent as if they constituted Securities.
5.            Representations, Warranties and Covenants of Securityholder. The
Securityholder (and if more than one signatory exists for the Securityholder,
all such signatories, jointly and severally) hereby represents and warrants to,
and covenants with, German American that:




5.1.            Ownership.  Except as may be noted on Exhibit A hereto, the
person(s) or entity(ies) who or that has (have) signed this Agreement as the
Securityholder have good and marketable title to, and is (are) the sole legal
and beneficial owners of Securities in the numbers that are specified on Exhibit
A.  As of the date hereof, such person(s) or entity(ies) does (do) not
beneficially own any shares of the capital stock of the Company or other
securities issued by the Company other than the Securityholder’s Securities that
are so identified.  No person acting on behalf of any such person(s) or
entity(ies) has provided German American with any information concerning the
nature of ownership of the numbers of Securities identified on Exhibit A that is
false or misleading in any respect material to German American.
5.2.            Authorization; Binding Agreement.  The Securityholder has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby and has sole voting
power and sole power of disposition, with respect to all of the Shares with no
restrictions on its voting rights or rights of disposition pertaining thereto,
except as specified on Exhibit A. The Securityholder has duly executed and
delivered this Agreement and, assuming its due authorization, execution and
delivery by German American, this Agreement is a legal, valid and binding
agreement of the Securityholder, enforceable against the Securityholder in
accordance with its terms.


3

--------------------------------------------------------------------------------





6.            Further Assurances.  The Securityholder hereby covenants and
agrees to execute and deliver, or cause to be executed or delivered, such
proxies, consents, waivers and other instruments, and undertake any and all
further action, necessary or desirable, in the reasonable opinion of German
American, to carry out the purpose and intent of this Agreement and to
consummate the Transaction, the Merger Agreement and the transactions
contemplated thereby.
7.            Termination.  This Agreement shall terminate and shall have no
further force or effect as of the Expiration Date; provided, however, that
nothing herein shall relieve any party from liability hereof for breaches of
this Agreement prior to the Expiration Date.
8.            Miscellaneous.




8.1.            Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction (or deemed
formally or informally by a governmental agency) to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  In the event that a
governmental agency (including but not limited to the Board of Governors of the
Federal Reserve System (the “FRB”)) expresses to German American any concern
that this Agreement may be violative of law applicable to German American or the
Securityholder, then German American shall so notify the Securityholder of such
concern, and German American and the Securityholder shall cooperate with each
other toward amending this Agreement in order to resolve such governmental
agency’s concern(s).
8.2.            Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by either
of the parties without the prior written consent of the other; provided,
however, that German American may freely assign its rights to a direct or
indirect wholly-owned subsidiary of German American without such prior written
approval but no such assignment shall relieve German American of any of its
obligations hereunder. Any purported assignment without such consent shall be
void.  No provision of this Agreement shall be for the benefit of any third
party, except that the Company is an intended third-party beneficiary of the
Securityholder’s agreements pursuant to this Agreement.
8.3.            Amendment and Modification.  This Agreement may not be modified,
amended, altered or supplemented except by the execution and delivery of a
written agreement executed by the parties hereto.
8.4.            Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that German American will be irreparably harmed and that there will
be no adequate remedy at law for a violation of any of the covenants or
agreements of the Securityholder set forth herein. Therefore, it is agreed that,
in addition to any other remedies that may be available to German American upon
such violation, German American shall have the


4

--------------------------------------------------------------------------------





right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to German American at law or
in equity.




8.5.            Notices.  All notices that are required or may be given pursuant
to the terms of this Agreement shall be in writing and shall be sufficient in
all respects if given in writing and delivered by hand, national or
international overnight courier service, transmitted by telecopy or mailed by
registered or certified mail, postage prepaid (effective when delivered by hand,
or by telecopy or electronic message (if receipt of such telecopy or electronic
message at or about the time of telecopy or electronic message is confirmed by
the recipient of the telecopy or electronic message), one (1) business day after
dispatch by overnight courier, and three (3) business days after dispatch by
mail), as follows:


If to German American, to:


Mr. Mark A. Schroeder
Chairman and Chief Executive Officer
German American Bancorp, Inc.
711 Main Street
Jasper, Indiana  47546
Telecopy No.:  (812) 482-0745


with a copy to:


Jeremy E. Hill, Esq.
Bingham Greenebaum Doll LLP
10 W. Market Street
2700 Market Tower
Indianapolis, Indiana 46204
Telecopy No.:  (317) 236-9907


If to any person who has signed this Agreement as Securityholder, to the address
set forth beneath the Securityholder’s signature below.


8.6            Governing Law.  This Agreement shall be governed by, construed
and enforced in accordance with the internal laws of the State of Indiana
without giving effect to any choice or conflict of law provision, rule or
principle (whether of the State of Indiana or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Indiana.
8.7            Entire Agreement. This Agreement contains the entire
understanding of German American and Securityholder in respect of the subject
matter hereof, and, except for any confidentiality agreements between German
American and the Company binding upon the Securityholders, supersedes all prior
negotiations and understandings between the parties with respect to such subject
matters.


5

--------------------------------------------------------------------------------





8.8            Counterparts.  This Agreement may be executed (and delivered, in
original form or by electronic mail or by facsimile transmission) in several
counterparts, each of which shall be an original, but all of which together
shall (when executed and delivered between or among two or more signatories)
constitute one and the same agreement.
8.9            Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.
8.10            No Limitation on Actions of the Securityholder as Director or
Officer.  Notwithstanding anything to the contrary in this Agreement, in the
event the Securityholder, or a representative of the Securityholder, is an
officer or director of the Company, nothing in this Agreement is intended or
shall be construed to require the Securityholder, or its representative, as the
case may be, in such individual’s capacity as an officer or director of the
Company, to act or fail to act in accordance with such individual’s fiduciary
duties in such capacity.
8.11            Remedies Not Exclusive. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by either party will not preclude the simultaneous or later exercise of any
other such right, power or remedy by such party.
8.12            Disclosure.  The Securityholder hereby authorizes German
American and the Company to disclose the identity of the Securityholder and the
nature and amounts of its commitments, arrangements and understandings under
this Agreement (and to file publicly a copy of this Agreement in that
connection) in any reports or other filings or communications that either German
American or the Company may be required to file under any applicable law
(without seeking confidential treatment of such disclosure), including without
limitation the laws popularly known as Bank Holding Company Act of 1956, the
Bank Merger Act, the Securities Exchange Act of 1934, and the Securities Act of
1933 (each as amended), and including, without limitation, any report filed with
the Securities and Exchange Commission on Form 8-K or any Schedule 13D or
Schedule 13G, any Registration Statement filed by German American under the
Securities Act of 1933, and any applications or notices seeking or concerning
regulatory review and/or approval of the Transaction and/or this Agreement that
may be filed with the Board of Governors of the Federal Reserve System, the
Federal Deposit Insurance Corporation and the Indiana Department of Financial
Institutions.
8.13            Attorney Fees.  Except as otherwise provided herein, each party
shall pay hereto shall pay its own costs, expenses and attorney’s fees in
connection with the review and execution of this Agreement, any future
negotiation or consultation in connection with this Agreement, and/or in the
event of any judicial proceeding arising out of or related to this Agreement or
which requires the interpretation or construction of this Agreement.




[SIGNATURE PAGES FOLLOW]
6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.



 
GERMAN AMERICAN BANCORP, INC.
             
By:
/s/ Mark A. Schroeder    
Mark A. Schroeder,
   
Chairman and Chief Executive Officer



 

--------------------------------------------------------------------------------












/s/ Lonnie D. Collins   /s/ Matthew P. Forrester
Lonnie D. Collins
150 Rockwood Drive
Madison, IN  47250
 
Matthew P. Forrester
420 S. Indian Cave Drive
Madison, IN  47250
                  /s/ Michael J. Hensley   /s/ Fred W. Koehler
Michael J. Hensley
120 Cherry Trace
Madison, IN  47250
 
Fred W. Koehler
414 Broadway
Madison, IN  47250
                  /s/ Lillian Sue Livers, M.S., R.D.   /s/ Charles J. McKay, CPA
Lillian Sue Livers, M.S., R.D.
300 N Willow Drive
Madison, IN  47250
 
Charles J. McKay, CPA
808 W Main Street
Madison, IN  47250
                  /s/ Anthony Brandon   /s/ John Muessel
Anthony Brandon
2476 Castor Lane
Madison, IN  47250
 
 
John Muessel
411 Broadway Street
Madison, IN  47250
            /s/ Vickie L. Grimes    
Vickie L. Grimes
306 Longview Drive
Jeffersonville, IN  47130
                     





 

--------------------------------------------------------------------------------



EXHIBIT A


SECURITYHOLDERS’ OWNERSHIP OF
COMPANY STOCK AND PURCHASE RIGHTS
 
 
 
 
 




Name
 
Common Stock Beneficially
Owned as of
October 26, 2015 (1)
 
Percentage of
Common Stock
         
Directors
       
Lonnie D. Collins
 
62,584
 (2)
 
2.5
%
Matthew P. Forrester
 
59,043
 (3)
 
2.3
%
Michael J. Hensley
 
29,332
 (4)
 
1.2
%
Fred W. Koehler
 
87,753
 (5)
 
3.5
%
Lillian Sue Livers, M.S., R.D.
 
8,105
 (6)
 
*
 
Charles J. McKay, CPA
 
13,500
 (7)
 
*
               
Named Executive Officers
           
Anthony Brandon, Executive Vice President
 
16,976
 (8)
 
*
 
John Muessel, Vice President-Trust Services
 
14,472
 (9)
 
*
 
Vickie L. Grimes, Treasurer
 
6,352
 (10)
 
*
 



[image0.jpg]
* Under 1% of outstanding shares.  Outstanding shares used for calculations are
2,513,696.


(1)
Unless otherwise indicated, each nominee or director has sole investment and/or
voting power with respect to the shares shown as beneficially owned by him.
Under applicable regulations, shares are deemed to be beneficially owned by a
person if he or she directly or indirectly has or shares the power to vote or
dispose of the shares, whether or not he or she has any economic power with
respect to the shares. Includes shares beneficially owned by members of the
immediate families of the directors residing in their homes.
(2)
Of these shares, 41,000 are held jointly by Mr. Collins and his spouse, and
3,000 restricted shares were granted under the 2014 Stock Option and Incentive
Plan (the “2014 Plan”).
(3)
Of these shares, 9,852 are held jointly by Mr. Forrester and his spouse, 31,635
are held by Mr. Forrester directly, 1,535 are held in an IRA for his spouse, 192
are held by him as custodian for his children, 3,000 restricted shares were
granted under the 2014 Plan, 2,000 are subject to stock options granted under
the 2014 Plan, and 10,829 were held under the ESOP as of December 31, 2014. 
Does not include options for 8,000 shares which are not exercisable within 60
days of the record date for the shareholder meeting.
(4)
Of these shares, 11,000 are held jointly by Mr. Hensley and his spouse, 6,000
shares are held by a trust as to which Mr. Hensley serves as trustee, 9,332 are
held by Mr. Hensley directly, and 3,000 restricted shares were granted under the
2014 Plan. 16,000 of these shares are pledged to secure a bank loan from another
financial institution to Mr. Hensley and his spouse.
(5)
Of these shares, 29,637 are held in the Koehler Family Gift Trust, of which Mr.
Koehler’s spouse is trustee, 54,516 are held in the Frederick W. Koehler Gift
Trust, of which Mr. Koehler is trustee, 600 shares are held by Mr. Koehler’s
spouse in an individual retirement account, and 3,000 are restricted shares
granted under the 2014 Plan.
(6)
5,105 of these shares are held jointly by Ms. Livers and her spouse, and 3,000
restricted shares were granted under the 2014 Plan.
(7)
10,500 of these shares are held jointly by Mr. McKay and his spouse, and 3,000
restricted shares were granted under the 2014 Plan.
(8)
Of these shares, 5,700 are held jointly by Mr. Brandon and his spouse, 4,000 are
subject to stock options granted under the River Valley Bancorp Option Plan (the
“Option Plan”) and the 2014 Plan, 300 shares were granted under the River Valley
Recognition and Retention Plan (“Recognition and Retention Plan”), all of which
are voted by the Trustees of the Recognition and Retention Plan, and 6,976 are
held under the ESOP as of December 31, 2014.  Does not include options for 4,500
shares which are not exercisable within 60 days of the record date for the
shareholder meeting.
(9)
Includes 5,272 shares held under the ESOP as of December 31, 2014, 500 shares
are held by Mr. Muessel directly, and 8,950 shares held jointly with Mr.
Muessel’s spouse.
(10)
Includes 1,000 shares subject to stock options granted under the Option Plan and
5,152 shares held under the ESOP as of December 31, 2014.  Does not include
options for 1,500 shares which are not exercisable within 60 days of the record
date for the shareholder meeting.



 
 
 
Exhibit A